UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6009



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY A. BLAGROVE, a/k/a Tony,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CR-95-52)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony A. Blagrove, Appellant Pro Se. Laura Marie Everhart, As-
sistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Blagrove seeks to appeal the district court’s order

construing his petition filed pursuant to 28 U.S.C. § 2241 (1994)

as a motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1999).    We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.    See United States v. Blagrove, No. CR-95-52 (E.D. Va. Dec.

7, 1998).*    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
         The district court order was filed December 4, 1998.


                                  2